Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-11, 15 & 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Höft et al., Har-Shai et al., Itri et al., Galin et al., Bryson, Wittner, Panjwani et al., Orr et al. and Dunton et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - a power generation installation comprising: 
a plurality of power sources comprising a first power source and a second power source connected to each other at a first node, and 
at least one switching element connected, 
in parallel with the first power source, between the first node and a second node, 
wherein the second power source is serially connected, 
at the first node, 
to the parallel connected at least one switching element and first power source, and wherein the parallel connected at least one switching element and first power source are connected, 
at the second node, 
to a power converter; and 
a controller configured to: 

and 
control the at least one switching element to eliminate the short circuit across the first power source.
Part of Claim 10 - A method comprising: 
detecting, 
by a controller, 
a sensor measurement indicative of a potentially unsafe condition at a power generation installation comprising a first power source, 
a second power source connected to the first power source at a first node, and 
at least one switching element connected, 
in parallel with the first power source, 
between the first node and a second node, 
wherein the second power source is serially connected, 
at the first node, 
to the parallel connected at least one switching element and first power source, and wherein the parallel connected at least one switching element and first power source are connected, at the second node, to a power converter; 
controlling, by the controller, the at least one switching element to create a short circuit across the first power source but not across the second power source; 
and 

Part of Claim 20 - A system comprising: 
a power device comprising: 
a first input terminal connected to the second terminal of the first power source; 
a second input terminal connected to the first terminal of the first power source and the second terminal of the second power source; 
a third input terminal connected to the first terminal of the second power source; 
a power converter connected between the first and third input terminals; 
a switch disposed between the first and second input terminals.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - A system comprising: 
a power generation installation comprising: 
a plurality of power sources comprising a first power source and a second power source connected to each other at a first node, and 
at least one switching element connected, 
in parallel with the first power source, between the first node and a second node, 
wherein the second power source is serially connected, 
at the first node, 
to the parallel connected at least one switching element and first power source, and wherein the parallel connected at least one switching element and first power source are connected, 

to a power converter; and 
a controller configured to: 
detect a sensor measurement indicative of a potentially unsafe condition at the power generation installation; 
control the at least one switching element to create a short circuit across the first power source but not across the second power source; 
receive a sensor measurement indicating that the potentially unsafe condition is no longer present; and 
control the at least one switching element to eliminate the short circuit across the first power source.
Claim 10 - A method comprising: 
detecting, 
by a controller, 
a sensor measurement indicative of a potentially unsafe condition at a power generation installation comprising a first power source, 
a second power source connected to the first power source at a first node, and 
at least one switching element connected, 
in parallel with the first power source, 
between the first node and a second node, 
wherein the second power source is serially connected, 
at the first node, 

controlling, by the controller, the at least one switching element to create a short circuit across the first power source but not across the second power source; 
receiving, 
by the controller, 
a sensor measurement indicating that the potentially unsafe condition is no longer present; and 
controlling, by the controller, the at least one switching element to eliminate the short circuit across the first power source.
Claim 20 - A system comprising: 
a first power source having at least a first terminal and a second terminal; 
a second power source having at least a first terminal and a second terminal, the second terminal of the second power source connected to the first terminal of the first power source; and 
a power device comprising: 
a first input terminal connected to the second terminal of the first power source; 
a second input terminal connected to the first terminal of the first power source and the second terminal of the second power source; 
a third input terminal connected to the first terminal of the second power source; 
a power converter connected between the first and third input terminals; 
a switch disposed between the first and second input terminals; and 

Allowed Claims
Independent Claims 1, 10 & 20 are allowed along with dependent claims 2-6, 8, 9, 11, 15, 17-19 & 21-26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838